Citation Nr: 0830622	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-28 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to October 
1989

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran injured his left wrist/left hand in September 
1985 and July 1988.

2.  The evidence establishes a medical nexus between the 
veteran's in-service left wrist injuries and his current 
radiocarpal dissociation, left wrist.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
residuals of a left wrist injury were incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran initially 
complained of a three month history of left wrist pain in 
April 1981.  He reported left wrist pain but denied any 
trauma at that time.  The clinical assessment was tendonitis.  
In September 1985, he reported that he hit a wall locker with 
his left hand.  He was treated for lacerations of his middle 
and ring fingers.  The clinical assessment was superficial 
lacerations to the finger joints of the left hand. 

In July 1988, he sought treatment for left wrist pain after 
hitting someone in the face.  He wore a forearm splint but 
continued having difficulty grasping well.  The clinical 
assessment was strain/sprain.  An August 1988 X-ray was 
negative.  What appears to be the separation examination is 
of poor copy quality but appears to show a normal clinical 
evaluation of the upper extremities.  Therefore, there is no 
chronic left wrist disorder apparent in service.

Post-service evidence is negative for complaints of, 
treatment for, or a diagnosis related to the left wrist for 
many years after service.  At his hearing before the Board, 
the veteran testified that he did not seek medical treatment 
for his left wrist until four years previously (approximately 
2004) but that certain activities with his hand, such as 
hammering or putting a rifle together, would cause his wrist 
to swell.

As part of the development of the claim, the veteran 
underwent a VA examination in November 2005.  He reported the 
incident when he accidently punched a metal locker door.  The 
examiner noted that he was treated for superficial abrasions 
but over time developed significant pain and the inability to 
apprehend objects with the left hand and problems in torquing 
and twisting the left wrist.  

After a physical examination and review of the claims file, 
the examiner diagnosed radiocarpal dissociation, left wrist.  
He also opined that "the condition affecting the left wrist 
is more likely than not caused by the service-connected 
injuries."  

A reasonable reading of the VA examiner's opinion is that the 
veteran's current left wrist symptomatology is related to 
active duty service.  In assigning probative value to this 
report, the Board notes that the examiner had the claims file 
for review, specifically discussed the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination. 

Although the evidence does not show a left wrist disorder for 
several years after military discharge, the examiner clearly 
reviewed the claims file prior to rendering his medical 
opinion.  There is no indication that the VA examiner was not 
fully aware of the veteran's past medical history or that he 
misstated any relevant fact.  Based on the evidence outlined 
above and, as no contrary evidence is of record, the Board 
finds that service connection is warranted for residuals of a 
left wrist disorder. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a left wrist injury is 
granted.



____________________________________________
L. HOWELL	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


